        Case 6:20-cv-00290-MC          Document 1    Filed 02/20/20    Page 1 of 8




KENNETH FRIEDMAN, OSB No. 072660
kfriedman@friedmanrubin.com
ALISA BRODKOWITZ, Pro Hac Vice Pending
alisa@friedmanrubin.com
RACHEL LUKE, Pro Hac Vice Pending
rachel@friedmanrubin.com
FRIEDMAN | RUBIN PLLP
1109 1st Avenue, Suite 501
Seattle, WA 98101
Tel: 206-501-4446
Fax: 206-623-0794
Attorneys for Plaintiff



                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                     EUGENE DIVISION

DAVID ZITTING, Individually, and as
Special Administrator of the Estate of JOHN
ADAIR ZITTING, Deceased, and on behalf
of his survivors, beneficiaries, and heirs;
DARREL R. BLACKMORE and CARL N.                 Case No.:
BLACKMORE, Individually, and as Co-
Administrators of the Estate of KAREN
BLACKMORE ZITTING, Deceased, and on             COMPLAINT
behalf of her survivors, beneficiaries, and
heirs; and ROSALEE BLACKMORE,                   Wrongful Death Action (28 U.S.C.§ 2671 et
Individually, and as Special Administrator of   seq.)
the Estate of MINOR CHILD J.B.Z.,
Deceased, and on behalf of his survivors,
beneficiaries, and heirs,

                             Plaintiffs,

v.

UNITED STATES OF AMERICA,

                        Defendant.
_____________________________________




COMPLAINT - 1
          Case 6:20-cv-00290-MC            Document 1       Filed 02/20/20     Page 2 of 8




       COME NOW the Plaintiffs, by and through their attorneys, Friedman | Rubin PLLP and

allege as follows:

                                          INTRODUCTION

          1.         This is a wrongful death, negligence, survival and injury action brought by

  Plaintiffs who are the surviving heirs and personal representatives of the Estates of John Adair

  Zitting, Karen Blackmore Zitting, and minor child J.B.Z., who died in an April 7, 2017 plane

  crash near Harrisburg, Oregon. The aircraft was a Piper PA 46-310P, registration N123SB,

  operated by Park City Aviation, LLC as a personal flight (“subject aircraft”) was travelling from

  Van Nuys, California to Eugene, Oregon (“subject flight”).

          2.         N123SB was traveling in the vicinity of Harrisburg, Oregon, as it approached an

  area with dangerous weather conditions along its flight route.

          3.         While the flight was en route, several Pilot Reports (“PIREPs”) were issued for

  the area of the accident site. The PIREPs also indicated the potential of low-level wind shear

  near the destination airport.

          4.         Despite the available weather information, the Federal Aviation Administration

  (“FAA”) air traffic controller did not provide the PIREP information to the pilot of the subject

  flight in violation of FAA Order JO 7110.65, Air Traffic Control, the published FAA guidance

  for controllers.

          5.         Air traffic control directed the pilot of N123SB into a reported 48-knit headwind.

  The pilot and three passengers died in the crash.

                                   JURISDICTION AND VENUE

           6.        This action is properly brought before the United States District Court for the

  District of Oregon pursuant to 28 U.S.C. § 2671 et seq. (commonly known as the Federal Tort

  Claims Act (“FTCA”)).
COMPLAINT - 2
         Case 6:20-cv-00290-MC          Document 1      Filed 02/20/20     Page 3 of 8




          7.      This Court is vested with jurisdiction over this matter pursuant to 28 U.S.C. §

  1346(b), as the action arises from personal injury caused by the negligent or wrongful act or

  omission of any employee of the Government acting within the scope of his or her office or

  employment.

          8.      Defendant United States of America will be served through the U.S. attorney for

  the District of Oregon and the Attorney General of the U.S. at Washington, D.C., pursuant to

  Rule 4(i) of the Federal Rules of Civil Procedure.

          9.      Plaintiffs timely filed the administrative Standard Form 95 claims with the U.S.

  Department of Transportation, FAA on March 28, 2019, and waited the requisite six months

  before filing suit.

         10.      Additionally, this Court has jurisdiction over Plaintiffs’ claims pursuant to 28

 U.S.C. § 1402.

         11.      Venue is proper in the United States District Court for the District of Oregon

 under 28 U.S.C. §1391(b) because the causes of action upon which the Complaint is based

 occurred when the aircraft crashed in Harrisburg, Oregon while it was travelling from Van Nuys,

 California to Eugene, Oregon.

                                           PARTIES

          12.     Plaintiff David Zitting has been appointed as the Special Administrator for the

  Estate of John Adair Zitting.

          13.     John Adair Zitting died in the April 7, 2017 crash of the Piper PA 46-310P,

  registration N123SB, operated by Park City Aviation, LLC, near Harrisburg, Oregon.

          14.     Plaintiff Darrel R. Blackmore has been appointed as the co-Administrator for the

  Estate of Karen Blackmore Zitting.



COMPLAINT - 3
         Case 6:20-cv-00290-MC          Document 1      Filed 02/20/20     Page 4 of 8




         15.     Plaintiff Carl N. Blackmore has been appointed as the Special Administrator for

  the Estate of Karen Blackmore Zitting.

         16.     Karen Blackmore Zitting died in the April 7, 2017 crash of the Piper PA 46-

  310P, registration N123SB, operated by Park City Aviation, LLC, near Harrisburg, Oregon.

         17.     Plaintiff Rosalee Blackmore has been appointed as the Special Administrator for

  the Estate of Minor Child J.B.Z.

         18.     Minor Child J.B.Z. died in the April 7, 2017 crash of the Piper PA 46-310P,

  registration N123SB, operated by Park City Aviation, LLC, near Harrisburg, Oregon.

         19.     Defendant United States of America, acting through its agents and employees of

  the Department of Transportation, Federal Aviation Administration (“FAA”), office of Air

  Traffic Organization, was in control of and operated the Eugene Air Traffic Control

  Tower/TRACOR.

         20.     At all times material hereto all agents and employees of the FAA office of Air

  Traffic Organization were and are agents of Defendant United States of America.

         21.      At all times relevant and material hereto, Defendant has carried out, and

  continues to carry out, substantial, continuous, and systematic activities in the State of Oregon

  and has purposely established significant contacts within Oregon.

         22.     The injuries and damages alleged in this lawsuit arise out of, and are related to,

  Defendant’s contacts and activities in the State of Oregon.

         23.     At all relevant times, Defendant was acting by and through its employees,

  servants, agents, workmen, and/or staff, all of whom were acting within the course and scope

  of their employment, for and on behalf of the Defendant.

  DEFENDANT’S DUTIES OF CARE AND PLAINTIFFS’ FACTUAL AVERMENTS



COMPLAINT - 4
            Case 6:20-cv-00290-MC       Document 1      Filed 02/20/20     Page 5 of 8




            24.   Defendant United States of America, acting through its agents and employees of

  the Department of Transportation, Federal Aviation Administration (“FAA”), office of Air

  Traffic Organization, owed a duty to advise the pilot of N123SB of the dangerous weather

  conditions along the flight route.

            25.   Defendant United States of America, acting through its agents and employees of

  the Department of Transportation, Federal Aviation Administration (“FAA”), office of Air

  Traffic Organization, owed a duty to route N123SB around the area experiencing dangerous

  weather conditions to protect its pilot and passengers, including Decedents, from suffering

  injury.

            26.   On or about April 7, 2017, Decedents, John Adair Zitting, Karen Blackmore

  Zitting, and Minor Child J.B.Z., were passengers on board the Piper PA 46-310P, registration

  N123SB that was owned, operated, maintained, and controlled by Park City Aviation, LLC.

            27.   Upon information and belief, the Piper PA 46-310P, registration N123SB,

  departed from Van Nuys, California at 07:27 a.m., on April 7, 2017 with the intended

  destination of Eugene, Oregon, USA.

            28.   Decedents were seated and properly lap-belted for the flight.

            29.   At 7:27 a.m., The National Weather Service Office in Portland, Oregon issued a

 Wind Advisory, valid through 5:00 p.m., to warn of a south wind of 25 to 35 mph with gusts as

 high as 60 mph at the surface for an area which included N123SB’s route.

            30.   At 8:48 a.m. Oakland Center Air Route Traffic Control Center (ARTCC)

 advised N123SB that Oakland ARTCC was showing moderate precipitation along N123SB’s

 route.

            31.   At 9:17 a.m. Oakland ARTCC advised N123SB that Oakland ARTCC was

 showing moderate to severe precipitation and icing to the west of the flight route and asked for
COMPLAINT - 5
         Case 6:20-cv-00290-MC           Document 1       Filed 02/20/20      Page 6 of 8




 N123SB’s conditions. N123SB responded that they had less than 1/16th of an inch of ice, but

 that it was breaking up, and that they were in and out of it, mostly in it. At this time the National

 Weather Service Storm Prediction Center issued a Day 1 Convective Outlook with areas of

 general thunderstorms forecast along the N123SB’s route.

        32.      At 10:40 a.m. Cascade Approach ARTCC advised N123SB of moderate to

 heavy precipitation along N123SB’s route and to expect left downwind on its approach.

        33.      At 10:42 a.m. N123SB reported heavy precipitation.

        34.      At 10:45 a.m. Cascade Approach ARTCC advised of heavy to extreme

 precipitation along N123SB’s route.

        35.      At 10:47 a.m. Cascade Approach issued approach clearance to N123SB.

        36.      At 10:48 a.m. Cascade Approach issued multiple low altitude alerts and climb

 instruction to N123SB with no response.

         37.     At approximately 10:48 a.m. N123SB crashed in a grassy field off Peoria Road

  in Harrisburg, Oregon, killing all on board.

         38.     Despite having received multiple PIREPs, the controller did not advise the pilot

  of the dangerous weather conditions along the routes of flight that had been reported by other

  pilots in violation of FAA Order 7110 “Air Traffic Control.”

                                  INJURIES AND DAMAGES

         39.     As a direct and proximate result of the negligence of Defendant USA through

  the FAA, the Decedents suffered serious bodily injuries and death, including fear of

  impending and imminent death, and Plaintiffs have been damaged by the death of Decedents.

         40.     As a direct and proximate result of the negligence of Defendant USA through

  the FAA, Plaintiffs suffered and continue to suffer the loss of love, society, solace,

  companionship, comfort, care, assistance, protection, affection and/or moral support from
COMPLAINT - 6
         Case 6:20-cv-00290-MC            Document 1        Filed 02/20/20        Page 7 of 8




  Decedents, as well as other pecuniary injuries including grief, sorrow, and mental suffering in

  an amount to be determined at trial.

         41.        As a further direct and legal result of the negligence of Defendant USA through

  the FAA, Plaintiffs incurred funeral and/or burial expenses and/or related medical expenses in

  an amount according to proof at trial.

         42.        Defendant is responsible for these damages.

                                                    COUNT I

                    WRONGFUL DEATH AND SURVIVAL CLAIMS; NEGLIGENCE

                                             PLAINTIFFS V. USA

         43.        Plaintiffs reallege and incorporate all preceding paragraphs by reference herein.

         44.        Defendant United States of America, acting through its agents and employees of

  the Department of Transportation, Federal Aviation Administration (“FAA”), office of Air

  Traffic Organization controlled the flight plan and route, as well as, information relayed to the

  pilot regarding weather conditions.

         45.        Defendant USA, by and through its employees and/or agents, caused the injuries

  and damages sustained by Plaintiff and acted negligently, including but not limited to, through

  the following actions and/or inactions:

               a.       Defendant USA’s failure to provide required advisories;

               b.       Failing to adequately train the air traffic controller;

               c.       Violating governmental statutes, regulations and requirements including
                        but not limited to Federal Aviation Administration Order 7110.65, “Air
                        Traffic Control”;

               d.       Failure to comply with the Defendant’s own safety, operating, and other
                        rules, procedures, and regulations;

               e.       Allowing improperly trained and unqualified personnel to provide services
                        to the pilot in question;
COMPLAINT - 7
         Case 6:20-cv-00290-MC             Document 1       Filed 02/20/20     Page 8 of 8




                f.       Failing to advise pilot of a known dangerous weather situation;

                g.       Failure to solicit and disseminate pilot reports from arriving and departing
                         aircraft;

                g.       Failing to provide certain accurate information during
                         the flight, including but not limited to weather conditions and
                         additional information that may affect the safety of the flight.

          46.        Through the actions and inactions described above, and as a direct and proximate

  result of the negligence described above, Defendant is responsible for the injuries of the

  Plaintiffs.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs prays for judgment of liability in favor of the Plaintiff and

  against the Defendant:

         47.      For judgment against Defendant for general and special in an amount to be
  proven at the time of trial;

          48.        For all costs and expenses herein;

          49.        For prejudgment interest on all damages herein;

          50.        For attorney fees, disbursements, and litigation expenses; and

          51.        For other such relief as this Court deems just and equitable.

                                                Respectfully submitted,

Date: February 20th, 2020               BY:     /s/ Kenneth Friedman
                                                KENNETH FRIEDMAN, OSB No. 072660
                                                ALISA BRODKOWITZ, Pro Hac Vice Pending
                                                RACHEL LUKE, Pro Hac Vice Pending
                                                FRIEDMAN | RUBIN PLLP
                                                1109 1st Avenue, Suite 501
                                                Seattle, WA 98101
                                                Tel: 206-501-4446
                                                Fax: 206-623-0794
                                                kfriedman@friedmanrubin.com
                                                alisa@friedmanrubin.com
                                                rachel@friedmanrubin.com
                                                Attorneys for Plaintiffs
COMPLAINT - 8
